                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




ROGER C. CHASE, II,

             Plaintiff,

v.                                                        Case No. 1:18-cv-873
                                                          Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                       JUDGMENT

             In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

             IT IS SO ORDERED.



Dated: March 25, 2020                                     /s/ Ray Kent
                                                          United States Magistrate Judge
